Reasons for Allowance
Claims 1-35, 38, and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  During the search of the prior arts, Anderson, Levinson, and Vancelette were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed January 25, 2022, it is Examiner’s position that Anderson, Levinson, and Vancelette fail to disclose, teach, or suggest the claimed invention. 
Specifically, Anderson discloses a method for predictably freezing a subject's skin at a desired predictable time, comprising: causing a cold object to contact the skin to inoculate the skin and to create a predictable freeze event therein; and controlling a time of contact between the ice crystal and the skin so that the predictable freeze occurs at a desired time ([0016], [0056]-[0062]).
Anderson fails to disclose initiating nucleation by causing an ice crystal to contact the skin thereby to inoculate the skin and to create a predictable freeze event therein. Levinson teaches a cryotherapy method including lowering a temperature of the skin below a freezing point of fluid in the skin so that the skin is at a first temperature ([0050]-[0053]: once the cryoprotectant is applied, the skin is supercooled by cooling the skin in the presence of the cryoprotectant, thereby lowering a temperature of the skin below a freezing point of fluid in the skin so that the skin is at a first temperature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to include the steps of applying a cryoprotectant and lowering a temperature of the skin below a freezing point of fluid in the skin so that the skin is at a first temperature, as taught by Levinson, because the modification would prevent the treatment device from freezing to the skin of the subject (Levinson, [0024]). However, 
Furthermore, although Vancelette teaches a method of cryotherapy in which an ice crystal (iceball) is used to create a predictable freeze event therein ([0020]-[0022]), it also fails to teach initiating nucleation by causing an ice crystal to contact the skin thereby to inoculate the skin and to create a predictable freeze event therein. Therefore, independent claims 1, 38, and 40 are allowable. Claims 2-35 are allowable as being dependent on an allowable claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794